        Case 3:14-cv-05157-SK Document 216 Filed 10/15/18 Page 1 of 2



 1   ARTURO J. GONZÁLEZ (CA SBN 121490)
     AGonzalez@mofo.com
 2   CAITLIN SINCLAIRE BLYTHE (CA SBN 265024)
     CBlythe@mofo.com
 3   MORRISON & FOERSTER LLP
     425 Market Street
 4   San Francisco, California 94105-2482
     Telephone: 415.268.7000
 5
     Attorneys for Plaintiffs
 6   RAUL BARAJAS
     ELVA BARAJAS
 7

 8

 9                                 UNITED STATES DISTRICT COURT

10                              NORTHERN DISTRICT OF CALIFORNIA

11                                        SAN FRANCISCO DIVISION

12

13   RAUL BARAJAS and                                         Case No. 3:14-cv-05157 SK
     ELVA BARAJAS,
14                                                            PLAINTIFFS’ BENCH BRIEF
                            Plaintiffs,                       REGARDING MUGSHOTS
15
            v.                                                Judge: Hon. Sallie Kim
16                                                            Dept.: Courtroom C, 15th Floor
     CITY OF ROHNERT PARK, a municipal                        Trial Date: October 23, 2018
17   corporation; and JACY TATUM, DAVID
     RODRIGUEZ and MATTHEW SNODGRASS,
18   officers with the City of Rohnert Park Police
     Department,
19
                            Defendants.
20

21          Plaintiffs understood that the issue of Edgar Perez’s mugshot had been resolved and that it

22   would be redacted under Rule 403. However, Defendants disagree and would still like to show it

23   to the jury. We submit this short bench brief to address this issue.

24          The Ninth Circuit has recognized that “the introduction into evidence of ‘mug shots’ for

25   purposes of identification has been held to be highly prejudicial.” Smith v. Rhay, 419 F.2d 160,

26   164 (9th Cir. 1969). The Fifth and Seventh Circuits have reversed convictions based on the

27   improper admission of mugshots, recognizing the substantial risk of prejudice. See United States

28   v. Torres-Flores, 827 F.2d 1031 (5th Cir. 1987) (assault conviction reversed because mug shots
     PLAINTIFFS’ BENCH BRIEF REGARDING MUGSHOTS
     CASE NO. 3:14-CV-05157 SK
                                                                                                     1
     sf-3952165
        Case 3:14-cv-05157-SK Document 216 Filed 10/15/18 Page 2 of 2



 1   of the defendant had been admitted); United States v. Reed, 376 F.2d 226, 228 n.2 (7th Cir. 1967)
 2   (holding that testimony with respect to mug shot was prejudicial error). Courts routinely grant
 3   motions in limine to exclude mugshots. See, e.g., Morris v. Long, No. 1:08-CV-01422-AWI,
 4   2012 WL 1498889, at *8 (E.D. Cal. Apr. 27, 2012) (“Trial courts generally exclude mug shots
 5   from evidence. Mug shots, like evidence of prior convictions, are usually not admissible under
 6   Fed.R.Evid. 404(b) (evidence of other crimes, wrongs, or acts). Even if relevant, a mug shot
 7   tends to make people believe that the person is ‘bad,’ and therefore can be unfairly prejudicial.
 8   Fed.R.Evid. 403”); Engman v. City of Ontario, No. EDCV 10-284 CAS PLAX, 2011 WL
 9   2463178, at *11 (C.D. Cal. June 20, 2011) (in granting motion in limine to exclude mug shot,
10   court found that whatever minimal relevance the mug shot had on the issues of excessive force
11   and damages was substantially outweighed by undue prejudice); USA v. Jennings, No. CR 10-
12   00346 SJO, 2011 WL 13143538, at *6 (C.D. Cal. Feb. 22, 2011) (granting motion in limine to
13   exclude mug shot).
14          The mugshot of Edgar Perez is irrelevant and any relevance is substantially outweighed by
15   the danger of undue prejudice. The mugshot should be redacted.
16
     Dated: October 15, 2018                      MORRISON & FOERSTER LLP
17

18
                                                  By:   /s/ Arturo J. González
19                                                         ARTURO J. GONZÁLEZ
20                                                      Attorneys for Plaintiffs
                                                        RAUL BARAJAS,
21                                                      ELVA BARAJAS
22

23

24

25

26

27

28
     PLAINTIFFS’ BENCH BRIEF REGARDING MUGSHOTS
     CASE NO. 3:14-CV-05157 SK
                                                                                                    2
     sf-3952165
